 



Exhibit 10(q)

January 31, 2005

Mr. Thomas C. Tiller
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340

Re: Employment Agreement

     On behalf of the Board of Directors of Polaris Industries Inc., a Minnesota
corporation (“Polaris”), I am writing regarding your continuing employment with
Polaris. This letter agreement (the “Agreement”) amends, restates, replaces and
supercedes, effective as of January 1, 2005, that letter agreement between you
and Polaris dated July 11, 2001, and is written for the purpose of setting forth
the terms and conditions of your continued employment by Polaris and to protect
Polaris’ knowledge, expertise, and relationships and the confidential
information Polaris has developed about its customers, suppliers, products,
operations and services.

1. Title and Position

     During the term of your employment hereunder you shall be employed as Chief
Executive Officer and President of Polaris and, subject to the supervision and
control of the Board of Directors of Polaris, perform such duties, have such
power and exercise such supervision and control with regard to the business of
Polaris as are commonly associated with or appropriate to the office of Chief
Executive Officer, including but not limited to the day-to-day general
management, supervision and control of all of the businesses and operations of
Polaris and its subsidiaries. In discharging your duties and responsibilities,
you may also serve as an executive officer and/or director of any direct or
indirect subsidiary of Polaris. During the term of your employment you shall
apply on a full-time basis (allowing for ordinary course vacations and sick
leave) all of your skill and experience to the performance of your duties in
your positions with Polaris and its subsidiaries. It is understood that you may
have other business investments and participate in other business ventures which
may, from time to time, require minor portions of your time, but which will not
interfere or be inconsistent with your duties under this letter agreement.

2. Term of Employment

     Unless sooner terminated as provided in Section 5 below, your employment
under the terms of this Agreement shall commence as of January 1, 2005 and shall
continue until December 31, 2006.



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 2

3. Compensation and Benefits

(a) Base Salary. During the term of your employment, you will be paid a base
annual salary (“Base Salary”) in the amount of $750,000, payable in accordance
with Polaris’ customary payroll policy, less all applicable withholdings and
deductions. Your Base Salary may, at the discretion of the Board of Directors,
be increased during the term of your employment.

(b) Annual Cash Incentive Compensation. During the term of your employment, you
will continue to participate in Polaris’ Senior Executive Annual Incentive
Compensation Plan (the “Plan”). The Compensation Committee of the Board of
Directors will determine, in accordance with the Plan, on an annual basis the
actual amount of any Performance incentive award (“Annual Bonus”) to be awarded
to you under the Plan. During the term of your employment you will be eligible
to receive a target annual payment under the Plan equal to 200 percent of your
Base Salary subject to the performance criteria established by the Compensation
Committee under the Plan.

(c) Stock Option Grant Upon Signing This Agreement. On the date that each of us
signs and delivers this Agreement, you will be granted a stock option to
purchase 215,000 shares of Polaris common stock at an exercise price per share
equal to the fair market value of a share of Polaris common stock on the date of
grant (the “Stock Option”). The stock option will be granted under and subject
to the terms and conditions of the Polaris Industries Inc. 1995 Stock Option
Plan and the form of the nonqualified stock option agreement attached as Annex A
hereto. The Stock Option is intended to be in lieu of any annual grants of stock
options that might otherwise be awarded to you at the time that Polaris might
award stock options to other members of Polaris’ management group.

(d) Performance Restricted Share Award Upon Signing This Agreement. On the date
that each of us signs and delivers this agreement, you will be granted a
Performance restricted share award for 33,000 shares of Polaris common stock
(the “Performance Restricted Share Award”). The Performance Restricted Share
Award will be issued in accordance with and subject to the terms and conditions
of the Polaris Industries Inc. 1996 Restricted Stock Plan and the form of
performance restricted share award attached as Annex B hereto. The Performance
Restricted Share Award is intended to be in lieu of any annual grants of
restricted shares that might otherwise be awarded to you at the time that
Polaris awards restricted shares to other members of Polaris’ management group.

(e) Supplemental Perquisites. During the term of your employment, you will
participate in Polaris’ benefit programs and receive the perquisites made
available by Polaris to its executive officers, including without limitation,
medical, dental and life insurance coverage, financial planning and tax
preparation services, 401(k) retirement savings plan and Supplemental Executive
Retirement Plan participation and a country club membership.



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 3

4. Change in Control Agreement

     The Change in Control Agreement between you and Polaris dated April 1, 1998
is hereby ratified and confirmed in its entirety.

5. Termination

(a) Termination of Agreement.

(i) This Agreement and your employment may be terminated at any time by the
mutual written agreement of you and Polaris.

(ii) This Agreement and your employment may be terminated by Polaris for any
reason and at any time upon 30 days’ prior written notice to you.

(iii) You may resign your employment and terminate this Agreement without Good
Reason (as defined below) upon 30 days’ prior written notice to Polaris.

(iv) This Agreement and your employment will automatically terminate upon your
death or permanent disability as defined in Polaris’ long term disability plan
then in effect.

(v) This Agreement and your employment may be terminated by Polaris for Cause
(as defined below) immediately upon written notice to you.

(vi) This Agreement and your employment may be terminated by you for Good Reason
upon 30 days’ prior written notice from you to Polaris specifying such Good
Reason, provided that such notice is given within 120 days of such Good Reason;
and provided further that the events giving rise to such Good Reason shall not
have been remedied as of the date of such notice.

(b) Termination of Employment Upon Death or Disability. If your employment with
Polaris is terminated under Section 5(a)(iv) due to death or disability, then
upon termination of your employment:

(i) Polaris will pay to you or your beneficiaries, as appropriate, your Base
Salary pro rata through the date of termination, when such salary would
customarily be paid;

(ii) Polaris will pay to you or your beneficiaries, as appropriate, an amount
equal to the average of the amount of the Annual Bonuses paid or payable to you
in respect of the two calendar years preceding the year in which such
termination takes place pro rata through the date of termination, when bonuses
for the year of termination would customarily be paid;

(iii) If the effective date of such termination occurs before the payment of the
Annual Bonus for any preceding year has been made to you, Polaris will pay to
you or your beneficiaries, as applicable, the amount of the Annual Bonus for
such preceding year at the time such bonuses are paid to other executives of
Polaris; and



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 4

(iv) Notwithstanding anything to the contrary in the applicable option or award
agreements, any outstanding stock options or restricted share awards awarded to
you under Polaris’ stock option or restricted share plans shall vest
immediately.

(c) Termination of Employment by Polaris for Cause or by You without Good
Reason. If your employment with Polaris is terminated by Polaris under
Section 5(a)(v) for Cause, or by you under Section 5(a)(iii) without Good
Reason, then upon termination of your employment:

(i) Polaris will pay you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;

(ii) If the effective date of such termination occurs before the payment of the
Annual Bonus for any preceding year has been paid to you, Polaris will pay the
amount of the Annual Bonus for such preceding year at the time such awards are
paid to other executives of Polaris;

(iii) Notwithstanding anything to the contrary in the applicable option or award
agreements, all of your theretofore outstanding stock options and unvested
restricted share awards shall terminate immediately; and

(iv) You may purchase health insurance under the then existing health insurance
plans of Polaris in accordance with applicable government requirements,
including COBRA.

(d) Termination of Employment by Polaris Without Cause or by You for Good
Reason. If your employment is terminated by Polaris under Section 5(a)(ii)
without Cause or if your employment with Polaris is terminated by you under
Section 5(a)(vi) for Good Reason, then upon termination of your employment:

(i) Polaris will pay to you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;

(ii) Polaris will pay to you an amount equal to the average of the amount of the
Annual Bonuses paid or payable to you in respect of the two calendar years
preceding the year in which such termination takes place pro rata through the
date of termination at the time bonuses for the year of termination are
customarily paid;

(iii) Polaris will pay to you, for a period of 24 months following the effective
date of termination of employment, monthly payments equal to 1/12 of your annual
Base Salary as of the effective date of termination at the times such Base
Salary would customarily be paid;

(iv) Polaris will pay to you an amount equal to the average of the Annual
Bonuses paid or payable to you in respect of the two calendar years preceding
the



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 5

year in which such termination takes place, payable at the times the next two
Annual Bonuses are customarily paid;

(v) If the effective date of such termination occurs before payment of the
Annual Bonus for any preceding year has been made to you, Polaris will pay you
the amount of such Annual Bonus for such preceding year at the time such bonuses
are paid to other executives of Polaris;

(vi) Polaris will provide you with medical and dental insurance coverage
substantially the same as provided to other executives of Polaris for a period
ending on the earlier of (A) the second anniversary of the date of termination
of your employment and (B) the date upon which you became employed by another
employer; and

(vii) Any stock options or restricted share awards awarded to you under Polaris’
stock option or restricted share plan that would, in accordance with their
terms, otherwise vest on or before the first anniversary of the date of
termination of your employment shall vest immediately and, in the case of stock
options, shall be exercisable by you during a period ending on the first
anniversary of the date of termination of your employment.

(e) Definitions. For purposes of this Agreement:

(i) “Cause” means (A) the willful and continued failure by you to substantially
perform your duties hereunder (other than any such failure resulting from
incapacity due to physical or mental illness) after a written demand for
substantial performance has been delivered by the Board of Directors of Polaris
which specifically specifies the manner in which the Board of Directors believes
you have not substantially performed your duties; (B) the willful engaging by
you in gross negligence, illegal conduct or gross misconduct which is materially
and demonstrably injurious to Polaris; (C) you are convicted of, or enter a
guilty or nolo contendere plea with respect to, a felony; or (D) any other
willful and material breach of this Agreement by you that you have not remedied
within a reasonable time after receipt of a written notice from the Board of
Directors of Polaris that specifically identifies such breach.

For purposes of this paragraph, no act, or failure to act, on your part will be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of Polaris.

(ii) “Good Reason” means any of (A) a material reduction in the scope of your
authority and responsibility as an executive of Polaris (other than isolated,
insubstantial actions not taken in bad faith and which are remedied by Polaris
upon notice to Polaris, or as temporarily required due to your illness or
injury), (B) a reduction in your base compensation; (C) Polaris requires your
principal place of employment to be other than at its principal executive
offices; or (D) Polaris otherwise fails to perform any of its material
obligations to you.



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 6

(f) Waiver of Claims; Withholding. All amounts payable under this Agreement will
be net of any applicable requisite tax withholding and in lieu of any other
rights or claims you may have against Polaris including under the Change in
Control Agreement referred to in Section 4 above, all of which such rights or
claims you hereby waive.

All payments to be made under this Agreement will be less applicable withholding
or deductions.

6. Proprietary Information; Noncompetition

(a) Proprietary Information. Except with the prior written permission of
Polaris, you agree that you will not, through the actual date of any termination
of your employment with Polaris and for a period of 60 months thereafter,
disclose or use any Proprietary Information (as defined below) of Polaris or any
of its subsidiaries of which you become informed during your employment with
Polaris, whether or not developed by you, except as required by your duties to
Polaris or any of its subsidiaries. Proprietary Information means, as to Polaris
or any of its subsidiaries, business plans, operating plans, procedures or
manuals, financial statements, projections or reports, or other confidential
information of the Company, excluding, however, (i) such information which is
then or later becomes generally available to the public other than through you;
(ii) such information which is received by you from a third party owing no
obligation of confidentiality to Polaris; and (iii) such information which has
been or is later disclosed by Polaris to an unrelated third party on a
non-confidential basis. Information does not lose its Proprietary Information
status merely because it was known by other persons or entities or because it
did not entirely originate with Polaris. Upon termination of your employment
with Polaris for any reason, you agree to deliver to Polaris all materials (in
whatever form or format) that include Proprietary Information. You agree and
understand that the Proprietary Information and all information contained
therein shall be at all times the property of Polaris. Further, upon termination
of your employment for any reason, you agree to make available to any person
designated by Polaris or any of its subsidiaries all information concerning
pending or preceding transactions which may affect the operation of Polaris or
any of its subsidiaries about which you have knowledge.

(b) Noncompetition. It is mutually acknowledged that by virtue of your
employment hereunder, Polaris and its subsidiaries will divulge and make
accessible to you, and you will become possessed of, certain valuable and
confidential information concerning the business and operations of Polaris and
its subsidiaries. Without limitation it is also specifically acknowledged that
great trust on the part of Polaris and its subsidiaries will reside in you
because your duties will include involvement in the management, promotion and
development of Polaris’ operations and business. Accordingly, it is necessary to
enter into the following protective agreements:

(i) You agree with Polaris and for the benefit of Polaris and its subsidiaries
through the actual date of termination of your employment, and for a period of
two years thereafter, you will not own or have any interest in and will not, on
your



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 7

behalf or on the behalf of any third party, perform any services for, directly
or indirectly, any person or entity (a “Polaris Competitor”) which engages in a
business that Polaris or any of its subsidiaries conducts or contemplates
conducting in the near future at the time of the termination of your employment
(each, a “Competitive Activity”), except that you may own up to 1% of the
outstanding securities of any corporation if such securities are registered
under the Securities Exchange Act of 1934, as amended and you may provide
services for businesses of Polaris Competitors that are not engaged in or
provide goods or services to a Competitive Activity.

(ii) You agree that during your employment with Polaris and for a period of two
years following the termination of such employment that you will not, either
directly or indirectly, on your own behalf or in the service or on behalf of
others solicit, divert or hire away, or in any manner attempt to solicit, divert
or hire away any full-time employee of Polaris or any of its subsidiaries, and
whether or not such employment was pursuant to a written or oral contract of
employment and whether or not such employment was for a determined period or was
at-will.

7. Miscellaneous.

     You understand and agree that a breach by you of any of the provisions of
this Agreement may cause Polaris or its subsidiaries irreparable injury and
damage which cannot be compensable by receipt of money damages. You, therefore,
expressly agree that Polaris and its subsidiaries shall be entitled, in addition
to any other remedies legally available to it, to injunctive and/or other
equitable relief to prevent a breach of this Agreement or any part hereof.

     Neither this Agreement nor anything contained herein shall be construed as
conferring upon you or Polaris the right to your continued employment by Polaris
after December 31, 2006.

     All notices under this Agreement shall be in writing and shall be deemed
given if delivered by hand or mailed by registered or certified mail, return
receipt requested, to the party to receive the same at the address set forth
below or such other address as may have been furnished by proper notice.

         

  Polaris:   Polaris Industries Inc.

      2100 Highway 55

      Medina, Minnesota 55340

      Attention: Secretary
 
       

  You:   Thomas C. Tiller

      [Address]



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
January 31, 2005
Page 8

     This Agreement is entered into in the State of Minnesota and shall be
construed, interpreted and enforced according to the statutes, rules of law and
court decisions of the State of Minnesota.

     The provisions of Sections 5, 6 and 7 will survive any termination of this
Agreement.

     This Agreement and the Change in Control Agreement constitute the entire
understanding of the parties hereto and supercede all prior understandings,
whether written or oral, between the parties with respect to your employment
with Polaris.

     Please sign and return a copy of this letter indicating that you accept our
offer and confirming the terms of your employment.

Very truly yours,

Polaris Industries Inc.

/s/ Gregory R. Palen
By Gregory R. Palen
Chairman of the Board of Directors

     
Accepted and Confirmed:
     
January 31, 2005
     
     /s/ Thomas C. Tiller
   

--------------------------------------------------------------------------------

   
     Thomas C. Tiller
   



--------------------------------------------------------------------------------



 



Annex A

POLARIS INDUSTRIES INC.
NONQUALIFIED
STOCK OPTION AGREEMENT

 

Thomas C. Tiller   SSN:                    

In accordance with the terms of the Polaris Industries Inc. 1995 Stock Option
Plan (as amended and restated, the “Plan”), Polaris Industries Inc., as
determined by and through the Compensation Committee of the Company’s Board of
Directors, hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Nonqualified Stock Option Agreement (including
Annex A hereto and all documents incorporated herein by reference) the rights
and options (the “Options”) to purchase from the Company shares of its common
stock, $.01 par value, as set forth below:



     
Number of Options Granted:
  215,000 
 
   
Date of Grant:
  January 31, 2005 
 
   
Option Price:
  $67.50 
 
   
Vesting:
  100% on December 31, 2006 
 
   
Expiration Date:
  Close of Business on December 31, 2008 
 
   
Exercise Period:
  Date of Vesting through Expiration Date



Further terms and conditions of the grant are set forth in Annex A hereto, which
is an integral part of this Nonqualified Stock Option Agreement.

All terms, provisions and conditions applicable to the Options set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with a provision of the Plan,
the provisions of the Plan will govern. The Participant hereby acknowledges the
receipt of a copy of this Nonqualified Stock Option Agreement, including Annex A
hereto, and a copy of the Plan, and agrees to be bound by all the terms and
provisions hereof and thereof.

IN WITNESS WHEREOF, the Company has caused this Nonqualified Stock Option
Agreement to be executed by its Vice President-Finance, Chief Financial Officer
& Secretary, and the Participant has executed this Nonqualified Stock Option
Agreement, both as of the Date of Grant.

     

  POLARIS INDUSTRIES INC.
 
   

  (-s- Michael W. Malone) [c91684c9168400.gif]
Michael W. Malone
Vice President-Finance, Chief Financial Officer & Secretary
 
   
Agreed:
   
 
   
 
   

--------------------------------------------------------------------------------

   
Participant
   
Attachment: Annex A
   

 



--------------------------------------------------------------------------------



 



ANNEX A
NONQUALIFIED STOCK OPTIONS

     I am pleased to inform you that you are the recipient of a stock option
award under the Polaris Industries Inc. 1995 Stock Option Plan (as amended and
restated, the “Plan”). The Board of Directors and the shareholders of Polaris
Industries Inc. (the “Company”) adopted and approved the Plan for the purposes
of (i) attracting and retaining employees of outstanding ability; (ii)
motivating employees, by means of performance-related incentives, to achieve
longer-range performance goals; and (iii) enabling employees to participate in
the long-term growth and financial success of the Company.

     This stock option award was approved by the Compensation Committee of the
Board of Directors of the Company (the “Committee”). Section 5 of the Plan
provides that all awards under the Plan be made pursuant to an award agreement
between the recipient and the Company. This Annex A, together with the cover
sheet hereto, sets forth a Nonqualified Stock Option Agreement (“Agreement”) to
confirm and formalize your agreement with the Company with respect to your stock
option award and is entered into under and pursuant to all of the terms and
provisions of the Plan. In conformity with the Plan, you and the Company agree
as follows:



  1.   Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to you the right and option to purchase from the Company
up to, but not exceeding in the aggregate, the number of shares of the Common
Stock, par value $.01 per share (“Common Stock”) set forth on the cover sheet to
this Agreement, of the Company (the “Options”), at an exercise price of $67.50
per share (the “Exercise Price”) and for the period (the “Option Term”)
beginning on January 31, 2005 (the “Date of Grant”) and ending on December 31,
2008. The Exercise Price set forth herein equals the Fair Market Value, as
defined in the Plan, on the Date of Grant, of the shares of Common Stock subject
to the Option.     2.   This Agreement grants to you nonqualified stock options.
    3.   The Options granted to you hereunder shall become exercisable (“vest”)
on December 31, 2006. Once Options have vested, they may be exercised, in whole
or in part, at any time and from time to time during the Option Term.        
Notwithstanding the foregoing, the Options shall vest and become immediately
exercisable upon a “Change in Control” of the Company. A “Change in Control”
shall be deemed to have occurred if:

     (a) Any election has occurred of persons to the Board of Directors of the
Company (the “Board”) that causes at least one-half of the Board to consist of
persons other than (x) persons who were members of the Board on January 1, 2006
and (y) persons who were nominated for election by the Board as members of the
Board at a time when more than one-half of the members of the Board consisted of
persons who were

 



--------------------------------------------------------------------------------



 



members of the Board on January 1, 2006; provided, however, that any person
nominated for election by the Board at a time when at least one-half of the
members of the Board were persons described in clauses (x) and/or (y) or by
persons who were themselves nominated by such Board shall, for this purpose, be
deemed to have been nominated by a Board composed of persons described in clause
(x) (persons described or deemed described in clauses (x) and/or (y) are
referred to herein as “Incumbent Directors”); or

     (b) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a number of Company Voting Securities
equal to or greater than 35% of the Company Voting Securities unless such
acquisition has been designated by the Incumbent Directors as an acquisition not
constituting a Change in Control for purposes hereof; or

     (c) Any of the following: (x) a liquidation or dissolution of the Company;
(y) a reorganization, merger or consolidation of the Company unless, following
such reorganization, merger or consolidation, (A) the Company is the surviving
entity resulting from such reorganization, merger or consolidation or (B) at
least one-half of the Board of Directors of the entity resulting from such
reorganization, merger or consolidation consists of Incumbent Directors; or
(z) a sale or other disposition of all or substantially all of the assets of the
Company unless, following such sale or disposition, at least one-half of the
Board of Directors of the transferee consists of Incumbent Directors.



      As used herein, “Company Voting Securities” means the combined voting
power of all outstanding voting securities of the Company entitled to vote
generally in the election of the Board.     4.   You may exercise the Options by
delivering to the Company a Notice of Exercise of Stock Options, in the form set
forth as Exhibit A hereto, together with (i) a check payable to the order of the
Company and/or (ii) shares of Common Stock that you have held for at least six
months prior to the date of exercise, with a stock power executed in blank,
equal in value to the Exercise Price of the shares of Common Stock being
purchased. Shares of Common Stock surrendered in exercise of an Option shall be
valued at their Fair Market Value, as such term is defined in the Plan, on the
date of exercise. With the approval of, and under the terms and conditions
specified by, the Committee, you also may exercise the Options in accordance
with a cashless exercise program through an approved broker or dealer.

 



--------------------------------------------------------------------------------



 



  5.   The Company will notify you of the amount of withholding tax, if any,
that must be paid under federal and, where applicable, state and local law in
connection with the exercise of an Option or the sale of the subject shares of
Common Stock. The Company may deduct such amount from your regular salary
payments or other compensation otherwise due and owing to you. If the full
amount of the withholding tax cannot be recovered in this manner, you must,
promptly upon the receipt of such notice, remit the deficiency to the Company.
In the Committee’s discretion, you may be permitted to elect to have withheld
from shares otherwise issuable to you upon exercise of Options, or to tender to
the Company, a number of shares of Common Stock whose Fair Market Value, as such
term is defined in the Plan, on the date of exercise equals the amount required
to be withheld.     6.   If your employment by the Company terminates for any
reason, all Options that have not yet been exercised on the date of termination
shall continue to be exercisable, to the extent they were exercisable on the
date of termination, until the expiration of the Option Term.     7.   In the
event of any subdivision or combination of the outstanding shares of Common
Stock, stock dividend, recapitalization, reclassification of shares, sale, lease
or transfer of substantially all of the assets of the Company, substantial
distributions to stockholders, merger, consolidation or other corporate
transactions that would result in a substantial dilution or enlargement of the
rights or economic benefits inuring to you under the Plan, the Committee shall
make such equitable adjustments as it may deem appropriate in the Options
granted in this Agreement. Any such determination by the Committee shall be
final and binding on you.     8.   Nothing contained in this Agreement or in the
Plan shall be deemed to confer upon you any right to prevent or to approve or
vote upon any of the corporate actions described in Section 7. The existence of
the Options granted in this Agreement shall not affect in any way the right or
the power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.     9.   Whenever you are referred
to in any provision of this Agreement under circumstances where the provision
should logically be construed to apply to the executors, the administrators, or
the person or persons to whom Options may be transferred by will or by the laws
of descent and distribution, such references will be deemed to include such
person or persons.     10.   You may not transfer the Options granted under this
Agreement otherwise than by will or the laws of descent and distribution and
only you may exercise the Options

 



--------------------------------------------------------------------------------



 



      during your lifetime. No assignment or transfer of the Options granted
under this Agreement, or of the rights represented thereby, whether voluntary or
involuntary, by the operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon any such assignment or transfer
the Options shall terminate and become of no further effect.     11.   You shall
not be deemed for any purpose to be a stockholder of the Company in respect of
shares as to which the Options have not been exercised as provided in this
Agreement.     12.   Nothing in this Agreement or the Plan shall confer upon you
any right to continue in the employ of the Company or shall affect the right of
the Company to terminate your employment with or without cause.     13.  
Notwithstanding any other provision of this Agreement to the contrary, you
hereby agree that you will not exercise the Options granted under this
Agreement, and that the Company will not be obligated to issue any shares to you
under this Agreement, if the exercise of such Options or the issuance of such
shares shall constitute a violation by you or the Company of any provision of
any law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final and binding. The Company shall in no
event be obligated to register any securities pursuant to the Securities Act of
1933 (as the same shall be in effect from time to time) or to take any other
affirmative action in order to cause the exercise of the Options or the issuance
of the shares pursuant thereto to comply with any law or regulation of any
governmental authority.     14.   No amounts of income received by you pursuant
to this Agreement shall be considered compensation for purposes of any pension
or retirement plan, insurance plan or any other employee benefit plan of the
Company unless otherwise provided in such plan.     15.   Every notice or other
communication relating to this Agreement shall be in writing and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided, however, that unless and until some other
address be so designated, all notices or communications by you to the Company
shall be mailed or delivered to the Company at its office at 2100 Highway 55,
Medina, Minnesota 55340, and all notices or communications by the Company to you
may be given to you personally or may be mailed to you at the address indicated
in the Company’s records as your most recent mailing address.     16.   This
Agreement shall be construed, governed, and interpreted under the laws of the
State of Minnesota, except the conflicts of laws provisions thereof.

 



--------------------------------------------------------------------------------



 



  17.   This Agreement embodies the entire understanding of the parties hereof,
and supersedes all other oral or written agreements or understandings between
you and the Company regarding the subject matter hereof. No change, alteration
or modification hereof may be made except in a writing, signed by each of the
parties hereto.     18.   If any provision of this Agreement or the application
of any provision hereof is declared to be illegal, invalid, or otherwise
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall not be affected thereby.     19.   This Agreement shall be
binding upon and inure to the benefit of any successor or successors of the
Company and your heirs and personal representatives.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTIONS

     Pursuant to the provisions of the Nonqualified Stock Option Agreement
entered into as of January 31, 2005 between Polaris Industries Inc. (the
“Company”) and me (the “Agreement”), I hereby exercise the nonqualified stock
options granted under the terms of the Agreement to the extent of
                     shares of the Common Stock of the Company. I deliver to the
Company herewith the following in payment for such shares:



  •   $                     in cash     •   Stock certificates for       shares
of Common Stock held for at least six months     •   Other consideration:
                                         (i.e. cashless exercise, if approved by
the Company)










         
Date:
       

       

      Optionee (Print Name)
 
       

       

       

      Signature
 
       

       

       

      Address
 
       

       

       

      Social Security Number

 



--------------------------------------------------------------------------------



 



Annex B

POLARIS INDUSTRIES INC
PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

 

Thomas C. Tiller   SSN:                    

     In accordance with the terms of the Polaris Industries Inc. 1996 Restricted
Stock Plan (as amended and restated, the “Plan”), Polaris Industries Inc., as
determined by and through the Compensation Committee of the Company’s Board of
Directors, hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Performance Restricted Share Award Agreement
(including Annex A hereto and all documents incorporated herein by reference)
Performance Shares, as set forth below:



     
Number of Performance Shares Granted:
  33,000 
 
   
Date of Grant:
  January 31, 2005 
 
   
Performance Period:
  See Section 3 of Annex A
 
   
Performance Goals:
  See Section 3 of Annex A



     Further terms and conditions of the grant are set forth in Annex A hereto,
which is an integral part of this Agreement.

     All terms, provisions and conditions applicable to the Performance Shares
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. The Participant
hereby acknowledges the receipt of a copy of this Performance Restricted Share
Award Agreement, including Annex A hereto, and agrees to be bound by all the
terms and provisions hereof and thereof.

     IN WITNESS WHEREOF, the Company has caused this Performance Restricted
Share Award Agreement to be executed by its Vice President-Finance, Chief
Financial Officer and Secretary, and the Participant has executed this
Performance Restricted Share Award Agreement, both as of the date and year first
above written.

     

  POLARIS INDUSTRIES INC.
 
   

  (-s- Michael W. Malone) [c91684c9168400.gif]
Michael W. Malone
Vice President-Finance, Chief Financial Officer & Secretary
 
   
Agreed:
   
 
   
 
   

--------------------------------------------------------------------------------

   
Participant
   
Attachment: Annex A
   

 



--------------------------------------------------------------------------------



 



ANNEX A

PERFORMANCE RESTRICTED SHARE AWARD AGREEMENT

     The parties to this Performance Restricted Share Award Agreement (this
“Agreement”) are Polaris Industries Inc., a Minnesota corporation (“Polaris”),
and the individual employee of Polaris or a subsidiary of Polaris identified on
the cover page of this Agreement (the “Employee”).

     Polaris adopted and maintains the Polaris Industries Inc. Amended and
Restated 1996 Restricted Stock Plan (the “Plan”), under which restricted shares
of the common stock, par value $0.01, of Polaris (“Common Stock”), may be
awarded to employees of Polaris and its subsidiaries by action of the
Compensation Committee (the “Committee”) of Polaris’ Board of Directors (the
“Board”). The parties hereto desire to set forth in this Agreement their
respective rights and obligations with respect to an award to the Employee of
restricted shares of Common Stock approved by the Committee as of the date
hereof. Certain capitalized terms used in this Agreement, unless otherwise
defined herein, have the respective meanings given to such terms in the Plan.

          In consideration of the covenants set forth in this Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows:

          1. Award of Restricted Shares.



  (a)   Polaris hereby confirms the grant to the Employee, as of January 31,
2005 (the “Award Date”), the number of shares of Common Stock identified on the
cover page of this Agreement (the “Performance Shares”), subject to the
restrictions and other terms and conditions set forth herein.     (b)   As soon
as practicable after the Award Date, Polaris shall cause one or more stock
certificates representing the Performance Shares to be registered in the name of
the Employee. Such stock certificate or certificates shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is listed
and any applicable federal or state securities law, and may cause a legend or
legends to be placed on such certificate or certificates to make appropriate
reference to such restrictions. In addition, each certificate representing the
Performance Shares shall bear the following legend (the “Agreement Legend”):

 



--------------------------------------------------------------------------------



 



      The transferability of this certificate and the shares represented hereby
are subject to the terms and conditions (including forfeiture) of a Performance
Restricted Share Award Agreement entered into between the registered owner and
Polaris Industries Inc. Copies of such Agreement are on file in the offices of
Polaris Industries Inc., 2100 Highway 55 Medina, Minnesota, 55340

          Until the Performance Period (as hereinafter defined in Paragraph 3)
with respect to the Performance Shares shall have lapsed (i) the certificate or
certificates representing the Performance Shares shall be held in custody by the
Secretary of Polaris, (ii) such certificates shall be deemed not delivered to
the Employee and (iii) the Employee shall have no interest with respect to the
Performance Shares except as expressly provided herein and in the Plan.
Simultaneously, with the execution and delivery of this Agreement, the Employee
shall deliver to Polaris one or more stock powers endorsed in blank relating to
the Performance Shares. Upon expiration of the restrictions applicable to all or
any portion of the Performance Shares, subject to Paragraph 5, Polaris shall
deliver or cause to be delivered to the Employee a certificate or certificates
without the Agreement Legend for those shares to which the restrictions shall
have expired. Upon forfeiture, in accordance with Paragraph 4, of all or any
portion of the Performance Shares, the certificate or certificates representing
the forfeited Performance Shares shall be canceled.

          2. Restrictions Applicable to Performance Shares.



  (a)   Beginning on the Award Date, the Employee shall have all rights and
privileges of a stockholder of Polaris with respect to the Performance Shares
except as follows:

          (i) dividends and other distributions paid with respect to the
Performance Shares during the Performance Period shall be disposed of in
accordance with Paragraph 2(c); and

          (ii) none of the Performance Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Performance
Period other than by will or the laws of descent and distribution; and

          (iii) all or a portion of the Performance Shares may be forfeited in
accordance with Paragraph 4.

 



--------------------------------------------------------------------------------



 



  (b)   Any attempt to dispose of Performance Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. If
and when the restrictions set forth in this Paragraph 2 lapse in accordance with
the terms of this Agreement as to the Performance Shares, such shares shall no
longer be considered Performance Shares for purposes of this Agreement.    
(c)   The Employee hereby irrevocably and unconditionally assigns to Polaris any
and all cash and non-cash dividends and other distributions paid with respect to
the Performance Shares during the Performance Period; provided, however, that
any Common Stock distributed as a dividend or otherwise with respect to the
Performance Shares during the Performance Period shall not be subject to such
assignment, shall be subject to the same restrictions as the Performance Shares
and shall be held as prescribed in Paragraph 1(b).

          3. Performance Period.



  (a)   The restrictions set forth in Paragraph 2 shall apply for a period (the
“Performance Period”) from the Award Date until the Performance Period lapses as
follows:

(i) the Performance Period shall lapse as to all of the Performance Shares as of
the second anniversary of the Award Date provided that the sum of the Earnings
Per Share for fiscal years 2005 and 2006 equals or exceeds $___, which
represents a ___% compound annual growth rate for such two fiscal years in
Earnings Per Share over Earnings Per Share of $3.23 for fiscal year 2004; and

(ii) the Performance Period shall lapse as to all of the Performance Shares as
of the third anniversary of the Award Date provided that the sum of the Earnings
Per Share from continuing operations for fiscal years 2005, 2006 and 2007 equals
or exceeds $___, which represents a ___% compound annual growth rate for such
three fiscal years in Earnings per Share over Earnings Per Share of $3.23 for
fiscal year 2004.

For purposes of this Agreement, “Earnings Per Share” shall mean the basic
earnings per share from continuing operations of Polaris and its subsidiaries
for a fiscal year as reported in

 



--------------------------------------------------------------------------------



 



Polaris’ audited financial statement for such fiscal year and as adjusted for
any stock splits or stock dividends declared and paid by Polaris during such
fiscal year and for changes in generally accepted accounting principles or the
application of generally accepted accounting principles by Polaris.



  (b)   Notwithstanding the foregoing, the Performance Period shall lapse as to
all Performance Shares upon the occurrence during the Performance Period of a
Change in Control (as defined in the Plan).

          4. Forfeiture. All rights of the Employee to the Performance Shares as
to which the Performance Period shall not have lapsed shall terminate and be
forfeited effective as of the earlier of (i) the day after the third anniversary
of the Award Date, and (ii) should Employee’s employment with Polaris terminate
prior to December 31, 2006, the date of such termination of employment.

          5. Tax Withholding. Polaris shall be entitled to withhold from any
cash payments due to the Employee from Polaris (or secure payment from the
Employee in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by Polaris with respect to any income
recognized by the Employee with respect to the Performance Shares, and Polaris
may defer issuance of any and all shares of Common Stock otherwise issuable to
the Employee under the Plan until and unless indemnified to its satisfaction
against any liability for any such tax. The amount of such withholding or tax
payment shall be determined by the Committee or its delegate and shall be
payable by the Employee at such time as the Committee determines. The Employee
may elect to satisfy all or any portion of his or her tax withholding obligation
by the withholding, at the appropriate time, of shares of Common Stock otherwise
deliverable to the Employee in a number sufficient, based upon the fair market
value of such shares, to satisfy such tax withholding requirements. The
Committee shall be authorized, in its sole discretion, to establish such rules
and procedures relating to such withholding of shares of Common Stock as it
deems necessary or appropriate.

          6. Assignment; Nature of Corporation’s Obligations. This Agreement
shall be binding upon and inure to the benefit of the heirs and representatives
of the Employee and the assigns and successors of Polaris, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise subject to
transfer or pledge by the Employee.

          7. Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede all prior agreements and understandings, oral or written, between the
parties with respect thereto. This Agreement may be amended at any time by
written agreement of the parties hereto.

          8. Governing Law. This Agreement and its validity, interpretation,
performance and enforcement shall be governed by the laws of the State of
Minnesota other than the conflict of laws provisions of such laws.

 



--------------------------------------------------------------------------------



 



          9. Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.

          10. Continued Employment. This Agreement shall not confer upon the
Employee any right with respect to continuance of employment by Polaris.

          11. Certain References. References to the Employee in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the Employee’s executors or the administrators, or the
person or persons to whom all or any portion of the Performance Shares may be
transferred by will or the laws of descent and distribution, such references to
the Employee shall be deemed to include such person or persons.

 